Jones, Judge:
These claims were filed before the Attorney General of West Virginia on November 10, 1966, for personal injuries sustained by the claimant Alice Sargis, property damage to the automobile of the claimant Shual Sargis, and for medical expenses and other damages arising out of a collision between the Sargis automobile and a tractor-trailer driven by Carl Ervin Barnett, a member of the National Guard under the jurisdiction and employment of the Adjutant General of West Virginia. Evidence on behalf of the claimants and the respondent was heard by the Court on October 31, 1967.
The evidence shows that on November 18, 1964, Alice Sargis, 49 years of age, a resident of Ohio, attended a funeral in Lewis County, West Virginia and thereafter parked her husband’s car, a 1957 Plymouth, on the north side of Second Street, in the City of Weston, near the intersection of the west line of Water *53Street. Second Street is approximately 25 feet wide and Water Street is approximately 16 feet wide. The Barnett operated tractor-trailer, 38 feet long, was traveling east on Second Street and turned north on Water Street. In making the turn in the limited space afforded by the narrow streets, the tractor-trailer swung across the intersection and the rear portion of the trailer struck the left rear portion of the Sargis vehicle, and claimant Alice Sargis was violently thrown about, striking her head and chest.
Claimant Alice Sargis returned by bus to her home in Akron, Ohio, on Friday, November 20, 1964, and on the following Monday, five days after the accident, she consulted Dr. Lauren M. Brown, a general practitioner, who treated her with physiotherapy, a cervical collar and traction. She suffered considerable pain and was unable to perform her usual household work for a long period of time. Treatments continued to the date of the hearing. This claimant also was examined by an orthopedic physician, Dr. H. W. O’Dell. As late as July 22, 1967, Dr. O’Dell re-examined this claimant and stated his opinion that she will have a mild permanent disability of approximately 10 to 15 percent.
Although Barnett says that he did not see the claimants’ automobile, we find no positive evidence to contradict the claimants’ showing that the Sargis automobile was legally parked in a parking meter space. The record shows that the respondent’s driver was negligent and no evidence was adduced to show contributory negligence. In our opinion, these are valid claims against the Adjutant General of West Virginia, which in equity and good .conscience should be paid. The claimant Shual Sargis has claimed the sum of $1,707.11 for damages to his automobile and for doctor, hospital and medical expenses. The sum of $40.00 for x-rays reimbursed the claimant by insurance and $390.00 claimed for transportation expenses are disallowed as not proved; and it is our judgment that the claimant Shual Sargis should recover for the other items of his claim, and he is hereby awarded the sum of $1,277.11.
It is our judgment that the claimant Alice Sargis also should recover, and she is hereby awarded the sum of $2,000.00.